      Case 2:07-cv-02513-GMS Document 2445 Filed 06/14/19 Page 1 of 4



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)
            BRIAN J. PALMER (023394)
4           Deputy County Attorneys
            vigilj@mcao.maricopa.gov
5           brancoj@mcao.maricopa.gov
            palmeb02@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
     222 North Central Avenue, Suite 1100
8    Phoenix, Arizona 85004
     Telephone (602) 506-8541
9    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
10
     Attorneys for Defendant Paul Penzone
11

12                            UNITED STATES DISTRICT COURT

13                                  DISTRICT OF ARIZONA
14
     Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
15   on behalf of himself and all others
     similarly situated; et. al,
16
                                              DEFENDANT SHERIFF PAUL
                      Plaintiffs,             PENZONE’S NOTICE RE: MCSO
17
                                              CONTACTS
     and
18
                                              (DOC. 2431)
     United States of America,
19
                      Plaintiff-Intervenor,
20   v.
21   Paul Penzone, in his official capacity
     as Sheriff of Maricopa County,
22   Arizona, et. al.,
23                    Defendants.
24

25          Consistent with this Court’s June 3, 2019 Order, Doc. 2431, Defendant Maricopa
26
     County Sheriff Defendant Paul Penzone hereby submits a “point of contact list” among
27
     the “Executive Command” broken down by section of the relevant order. The Sheriff
28


                                               1
      Case 2:07-cv-02513-GMS Document 2445 Filed 06/14/19 Page 2 of 4



1    consulted with the Monitor to ensure the contact list contained the necessary information
2    for effective communication.
3
            The three main points of contact, as specified below, are Executive Chief of
4
     Compliance Stephanie Molina, Executive Chief of Enforcement John Bailey and
5

6    Commander of Special Programs Ken Mentzer. Additionally, under Paragraph 9 of the
7    First Order, the single point of contact in the Court Implementation Division is Lt. Todd
8
     Hoggatt. See Doc. 606, ¶ 9.
9
            In the absence of the Sheriff, the designee is the Chief Deputy, Russ Skinner, as the
10

11   representative of the Office.
12                    Supplemental Permanent Injunction/Judgment Order
13                                 Doc. 606 (“First Order”)

14          Section III, Paragraphs 9–13 re: MCSO Implementation Unit: Executive Chief of

15   Compliance Stephanie Molina;
16
            Section V, Paragraphs 18–34 re: Policies and Procedures: Executive Chief of
17
     Compliance Stephanie Molina;
18

19          Section VI, Paragraphs 35–40 re: Pre-planned Operations: Executive Chief of

20   Enforcement John Bailey;
21
            Section VII, Paragraphs 41–53 re: Training: Executive Chief of Compliance
22
     Stephanie Molina;
23

24          Section VIII, Paragraphs 54–71 re: Traffic Stop Documentation and Data

25   Collection and Review: Executive Chief of Compliance Stephanie Molina and Executive
26
     Chief of Enforcement John Bailey;
27
            Section IX, Paragraphs 72–81 re: Early Identification System: Executive Chief of
28


                                                  2
         Case 2:07-cv-02513-GMS Document 2445 Filed 06/14/19 Page 3 of 4



1    Compliance Stephanie Molina;
2             Section X, Paragraphs 82–101 re: Supervision and Evaluations of Officer
3
     Performance: Executive Chief of Compliance Stephanie Molina and Executive Chief of
4
     Enforcement John Bailey;
5

6             Section XI, Paragraphs 102–06 re: Misconduct and Complaints: Executive Chief of
7    Compliance Stephanie Molina;
8
              Section XII, Paragraphs 107–18 re: Community Engagement1: Executive Chief of
9
     Compliance Stephanie Molina and Cmdr. Ken Mentzer.
10

11        Second Amended, Second Supplemental Permanent Injunction/Judgment Order
                                 Doc. 1765 (“Second Order”)
12
              Section XV, Paragraphs 163–260 re: Misconduct Investigations, Discipline and
13

14   Grievances: Executive Chief of Compliance Stephanie Molina;

15            Section XVI, Paragraphs 261–262 re: Community Outreach and Community
16
     Advisory Board: Executive Chief of Compliance Stephanie Molina and Cmdr. Ken
17
     Mentzer;
18

19            Section XVII, Paragraphs 263–268 re: Supervision and Staffing: Executive Chief

20   of Compliance Stephanie Molina and Executive Chief of Enforcement John Bailey;
21
              Section XVIII, Paragraphs 269–272 re: Document Preservation and Production:
22
     Executive Chief of Compliance Stephanie Molina;
23

24            Section XIX, Paragraph 273 re: Additional Training: Executive Chief of

25   Compliance Stephanie Molina;
26
              Section XX, Paragraphs 274–337 re: Complaints and Misconduct Investigations
27
     1
28       See also Doc. 2100 as amended by Doc 2431.


                                                 3
      Case 2:07-cv-02513-GMS Document 2445 Filed 06/14/19 Page 4 of 4



1    Relating to Members of the Plaintiff Class: Executive Chief of Compliance Stephanie
2    Molina.
3
            The Sheriff further notes that after concerns raised by the Court at the January 18,
4
     2019 Status Conference, the Sheriff filed Document 2358 on January 30, 2019, which
5

6    listed the positions and points of contact in the Maricopa County Sheriff’s Office
7    responsible for overseeing implementation of various aspects of this Court’s orders. See
8
     Doc. 2358 at 3–4. Echoing what the Sheriff said in that filing, it is the Sheriff’s continued
9
     hope that these documents provide clarification to the Court and the Monitor of the
10

11   individuals to whom the Monitor can direct communication regarding the Office’s on-
12   going efforts to comply with the First and Second Orders.
13
            RESPECTFULLY SUBMITTED this 14th day of June, 2019.
14

15                                             WILLIAM G. MONTGOMERY
                                               MARICOPA COUNTY ATTORNEY
16

17                                             BY: /s/ Joseph J. Branco
                                                   JOSEPH I. VIGIL, ESQ.
18                                                 JOSEPH J. BRANCO, ESQ.
                                                   BRIAN J. PALMER, ESQ.
19                                                 Attorneys for Defendant Paul Penzone
20
21
                                   CERTIFICATE OF SERVICE
22
            I hereby certify that on June 14, 2019, I caused the foregoing document to be
23   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
24   served on counsel of record via the Court’s CM/ECF system.

25
     /s/J. Barksdale
26
27

28


                                                  4
